UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 12-5004


UNITED STATES OF AMERICA,

                Plaintiff – Appellee,

          v.

DANIEL DONDREKUS JOHNSON,

                Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Anderson.     Henry M. Herlong, Jr., Senior
District Judge. (8:11-cr-02354-HMH-1)


Submitted:   October 22, 2013             Decided:   October 25, 2013


Before WILKINSON and    GREGORY,    Circuit   Judges,   and   HAMILTON,
Senior Circuit Judge.


Affirmed by unpublished per curiam opinion.


Jessica Salvini, SALVINI        & BENNETT, LLC, Greenville, South
Carolina, for Appellant.        Maxwell B. Cauthen, III, Assistant
United   States Attorney,        Greenville, South  Carolina,  for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Daniel Dondrekus Johnson pleaded guilty, under an oral

plea agreement, * to being a felon in possession of a firearm, in

violation of 18 U.S.C. § 922(g)(1) (2006).                       The district court

sentenced Johnson to forty-two months’ imprisonment.                           Johnson’s

counsel    has    submitted       a    brief      in     accordance    with    Anders    v.

California,      386 U.S. 738      (1967),        stating   that    there    are    no

meritorious      issues     for       appeal,      but     questioning      whether     the

district court erred in sentencing Johnson and whether counsel

was ineffective in failing to negotiate a conditional guilty

plea.     In his pro se supplemental brief, Johnson argues that the

Government       breached     the      oral       plea    agreement     and    that     the

district court erred in denying his motion to suppress.                                  We

affirm.

            We     review     Johnson’s           sentence     under    a     deferential

abuse-of-discretion standard.                 Gall v. United States, 552 U.S.
38, 41 (2007).         This review requires consideration of both the

procedural and substantive reasonableness of the sentence.                              Id.


     *
       This court does not favor oral plea agreements.       See
United States v. McQueen, 108 F.3d 64, 66 (4th Cir. 1997) (“[W]e
believe it behooves the government to reduce all oral pleas to
writing. Accordingly, we suggest that lower courts require all
future plea agreements to be reduced to writing.” (footnote
omitted)); United States v. Iaquinta, 719 F.2d 83, 84 n.2 (4th
Cir. 1983) (“We recommend that plea agreements be written and
their terms be clear.”).



                                              2
at 51; United States v. Lynn, 592 F.3d 572, 575 (4th Cir. 2010).

After     determining               whether     the        district        court    correctly

calculated the advisory Guidelines range, we must decide whether

the court considered the 18 U.S.C. § 3553(a) (2006) sentencing

factors, analyzed the arguments presented by the parties, and

sufficiently explained the selected sentence.                           Gall, 552 U.S. at

51.

               Once we have determined that the sentence is free of

procedural      error,         we    consider       its    substantive       reasonableness,

“tak[ing]       into        account     the     totality        of   the     circumstances.”

Gall, 552 U.S. at 51; Lynn, 592 F.3d at 575.                            If the sentence is

within the properly calculated Guidelines range, we presume on

appeal that the sentence is reasonable.                           United States v. Susi,

674 F.3d 278,      289    (4th    Cir.        2012).       Such   a    presumption     is

rebutted only if the defendant demonstrates “that the sentence

is unreasonable when measured against the § 3553(a) factors.”

United    States         v.   Montes-Pineda,            445 F.3d 375,   379    (4th   Cir.

2006) (internal quotation marks omitted).

               Because        the    district       court      correctly     calculated    and

considered          as   advisory       the     applicable        Guidelines       range   and

adequately explained its sentencing determination, we conclude

that      Johnson’s            sentence         was           procedurally         reasonable.

Furthermore, our review of the record leads us to conclude that

Johnson       has     not     overcome        the       presumption     of   reasonableness

                                                    3
applicable to his within-Guidelines sentence.             Accordingly, we

conclude that the district court did not abuse its discretion in

sentencing Johnson.

          Counsel      also   questions     whether     Johnson     received

ineffective assistance of trial counsel.           Claims of ineffective

assistance of counsel, normally raised in a 28 U.S.C. § 2255

motion, are not cognizable on direct appeal unless the record

conclusively   establishes    counsel’s     deficient     performance        and

resulting prejudice.      United States v. Powell, 680 F.3d 350, 359

(4th Cir. 2012).       As that is not the case in the record before

us, we decline to rule on the merits of the claim.

          Our review of the claims raised in Johnson’s pro se

supplemental   brief    convinces   us   that   they   entitle    him   to   no

relief.   In accordance with Anders, we have reviewed the entire

record in this case and have found no meritorious issues for

appeal.   We therefore affirm Johnson’s conviction and sentence.

This court requires that counsel inform Johnson, in writing, of

the right to petition the Supreme Court of the United States for

further review.     If Johnson requests that a petition be filed,

but counsel believes that such a petition would be frivolous,

then counsel may move in this court for leave to withdraw from

representation.     Counsel’s motion must state that a copy thereof

was served on Johnson.



                                     4
            We dispense with oral argument because the facts and

legal    contentions    are   adequately   presented    in   the   materials

before   this   court   and   argument   would   not   aid   the   decisional

process.



                                                                     AFFIRMED




                                     5